Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9, 11-17, 19 and 21-22 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9, 11-17, 19 and 21-22 of the claimed invention are directed to a judicial exception, i.e., an abstract idea, which is not integrated into a practical application and does not include additional elements that amount to significantly more than the judicial exception.  
STEP 1:
The claims are directed to system/process which is at least one of the categories of statutory subject matter.  
 STEP 2A – Prong 1:
The claims recite a judicial exception, i.e., an abstract idea because the method steps can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.  
1. A system comprising: 
at least one server of an online activity benchmarking system, configured to:


generate, responsive to receiving the request to generate the one or more encoded links for the information resource of the content provider, a plurality of encoded links linked to, via the at least one server of the online activity benchmarking system, the information resource for presentation on a plurality of information resources of a corresponding plurality of content publishers;

receive, from a plurality of client devices, responsive to a plurality of interactions with at least one of the plurality of encoded links presented on one of the plurality of information resources, a plurality of requests to access the information resource via redirection of the plurality of client devices through the at least one server of the online activity benchmarking system;

determine, using data identified from the plurality of requests, a first attribute and a second attribute associated with the plurality of requests to access the information resource via the redirection of the plurality of client devices through the at least one server of the online activity benchmarking system;

generate, a first value for the first attribute using a first subset of the plurality of requests and a second value for the second attribute using a second subset of the plurality of requests;


provide, for presentation in response to the request for statistics, an output indicating statistics based at least on the first value for the first attribute and the second value for the second attribute.
The claim limitation “generate a first value for the first attribute using a first subset of the plurality of requests and a second value for the second attribute using a second subset of the plurality of requests” can be performed by a mental process in the human mind and thus is directed to an abstract idea.   
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending well-understood, routine conventional activities previously known to the industry at a high level of generality to the judicial exception does not integrate the judicial exception into a practical application.  A generic server is simply linked to a particular technological environment or field of use, i.e., benchmarking/tracking activity of one or more users.  Clearly, the use of a server does not does not improve the technological field.  Still further, the additional elements do not constitute improvement(s) in the operation of the generic computer/server.  
STEP 2B:
The additional elements do not amount to significantly more than the judicial exception, i.e., additional elements, i.e. feature, limitations, steps, individually and in combination do not contribute to an inventive concept that is not well-understood.  

The limitation “provide, for presentation in response to the request for statistics, an output indicating statistics based at least on the first value for the first attribute and the second value for the second attribute” is post-solution activity which does not amount to significantly more than the judicial exception.  
Claim 2 recites:
The system of claim 1, wherein the at least one server is further configured to identify, from a cookie of the online activity benchmarking system assigned to a client device, the first attribute and the second attribute.
Claim 2 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.  
Claim 3 recites:
The system of claim 1, wherein the at least one server is further configured to: determine, using the data from the plurality of requests to access information resources, a number of requests to access the information resource via a corresponding encoded link of the plurality of the encoded links generated by the online activity benchmarking system; and provide, for presentation, the output indicating statistics for each of the plurality of information resources of the corresponding 
Claim 3 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.
Claim 4 recites:
The system of claim 1, wherein the at least one server is further configured to: determine, using the data from the plurality of requests to access information resources, a number of requests over one or more time periods to access the information resource via a corresponding encoded link of the plurality of the encoded links generated by the online activity benchmarking system; and provide, for presentation, the output indicating statistics based on the number of requests to access the information resource across the one or more time periods.
Claim 4 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.
Claim 5 recites:
The system of claim 1, wherein the at least one server is further configured to rank the plurality of encoded links based on a number of requests to access the information resource, the first attribute, and the second attribute
Claim 5 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.
Claim 6, recites:
The system of claim 1, wherein the at least one server is further configured to generate a report for presentation to provide the output indicating the statistics based on the first attribute, the second attribute, and the plurality of content publishers.
Claim 6 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.
Claim 7 recites:

Claim 7 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.
Claim 9 recites:
The system of claim 1, wherein the at least one server is further configured to maintain the plurality of encoded links linked to the information resource for presentation on the plurality of information resources, each encoded link of the plurality of links configured to cause the client device to be redirected to the information resource.
Claim 9 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.
Claim 21 recites:
21.  The system of claim 1, wherein the output includes a report identifying: the first attribute corresponding to one of: (i) a source information resource, (i1) a destination information resource, (iii) a time of request, (iv) a cookie of the online activity benchmarking system; (v) a topic of the source information resource, (vi) a topic of the destination information resource, (vii) a type of a client device accessing the information resource, (viii) a location of the client device, or (1x) a network address of the client device; and
the second attribute corresponding to another one of the (i) the source information resource, (ii) a destination information resource, (iii) the time of request, (iv) the cookie of the online activity benchmarking system; (v) the topic of the source information resource, (vi) the topic of the destination information resource, (vii) the type of the client device accessing the information resource, (viii) the location of the client device, or (ix) the network address of the client device. 
Claim 21 does not overcome the rejections in STEP 2A- Prong 1 and Step 2A- Prong 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 2012/0131328) in view of Srinivasan (US 2007/0150584) in view of Sampson (US 2008/0244053) in view of Shen (US 2009/0312033) in view of Li (US 2009/0292882) in view of Chowdhury (US 2008/0222125) and further in view of Cook (US 2015/0309910)
Regarding claim 1, Kline discloses:
at least one server of an online activity benchmarking system, configured to:
	Kline abstract, A method for securing intellectual property includes establishing contact between an IP server and a client. At least two component codes are shared and pre-stored in both the player and the server prior to ordering the intellectual property. The IP server accepts an order for an intellectual property product from the client.

receive, from one or more computing devices associated with a content provider, a request to generate one or more encoded links for an information resource of the content provider;
	Kline abstract, A method for securing intellectual property includes establishing contact between an IP server and a client. At least two component codes are shared and pre-stored in 

generate, responsive to receiving the request to generate the one or more encoded links for the information resource of the content provider, a plurality of encoded links linked to, via the at least one server of the online activity benchmarking system,
Kline discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Srinivasan discloses: 
	Srinivasan, Fig 1, [0066] The method 500 begins and in one embodiment, the monitor module 305 may monitor 505 communications between the client 125 and the server 105. In one embodiment, the monitor module 305 employs the network interface module 435 to receive a plurality of packets communicated over the network 120. The network interface module 435 may receive the packets without affecting communications between the clients 125 and the server 105. In addition, the network interface module 435 may monitor 305 communications between a plurality of clients 125 and a plurality of servers 105.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Srinivasan for the purpose of monitoring communications between a plurality of clients and a plurality of servers.  

benchmarking 
Arguably, Kline discloses benchmarking.  However, Sampson discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Sampson for the purpose of monitoring visitor activity. 

the information resource for presentation on a plurality of information resources of a corresponding plurality of content publishers;
Kline discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Shen discloses:
	Shen, [0034] FIG. 4 illustrates an example system architecture for the application and service. Each mobile communication device (client) of a social network 442 interacts with multiple servers 444-446 via its WWAN link. Each server may provide current data, for example, map tiles, photos, text tags, and blogs which may be mashed together. Further, local 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Shen for the purpose of enabling local clients to share content.  

receive, from a plurality of client devices, responsive to a plurality of interactions with at least one of the plurality of encoded links presented on one of the plurality of information resources, a plurality of requests to access the information resource via redirection of the plurality of client devices through the at least one server of the online activity benchmarking system;
Kline discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Li discloses:
	Li [0009] In view of the above problems, the present invention is directed to an SAN server with a parallel processing cache, which is provided for a plurality of request to access data in a server through the SAN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Li for the purpose of providing a SAN server with a parallel processing cache for a plurality of requests to access data in a server.  

determine, using data identified from the plurality of requests, a first attribute and a second attribute associated with the plurality of requests to access the information resource via the 
generate, a first value for the first attribute using a first subset of the plurality of requests and a second value for the second attribute using a second subset of the plurality of requests;
Kline discloses elements of the claimed invention as noted but does not disclose above limitation.  However, Chowdhury discloses: 
	Chowdhury [0006] Receiving a request for electronic content may include receiving a request for electronic content having an attribute identifying a time period during which the request was submitted. Comparing the attribute of the received request to an attribute of a query included in a log of search queries may include comparing the attribute identifying the time period to an attribute of a query from the log of search queries identifying a time period during which the query was submitted. Accessing an indication of a category may include accessing an indication of a category based on a detected match between a time period associated with the category and the time period identified by the attribute of the request. The attribute of a query from the query log may identify an hour within a day, a day within a week, a day within a month, a day within a year, a week within a month, a week within a year, or a month within a year during which the query was submitted. The attribute of the received request may identify an hour within a day, a day within a week, a day within a month, a day within a year, a week within a month, a week within a year, or a month within a year during which the received request was submitted. 
Chowdhury [0007] Receiving a request for content may include receiving a request for electronic content having an attribute identifying a characteristic of a user that submitted the request. Comparing the attribute of the received request to an attribute of a query included in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Chowdhury for the purpose of determining attributes of a request.  

receive, from the one or more computing devices associated with the content provider, a request for statistics relating to the information resource; and 
	Sampson [0027] In one embodiment, content servers 107-109 may include a click tracker that is configured to monitor visitor activity. In one embodiment, the click tracker may be configured as a JavaScript. However, the invention is not so limited, and in other embodiments, the click tracker may be configured as a downloaded plug-in for a client web browser, or the like. In another embodiment, click tracker may be configured as an application, applet, or the like. In any event, click tracker may monitor for click activity by a visitor. When a click is detected, click tracker may record information related to the click, including, but not limited to, a 

provide, for presentation in response to the request for statistics, an output indicating statistics based at least on the first value for the first attribute and the second value for the second attribute.
Kline discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cook discloses:
	Cook claim 1. A method of providing a user with website performance data comprising: identifying, at a server, that a user has accessed a website on a user device; obtaining, with the server, one or more website performance metrics; forwarding the one or more website performance metrics to a performance information generator associated with the server; generating a performance information message containing website performance information based upon the one or more website performance metrics; transmitting the performance information message to the user device; and displaying the performance information message to the user on the user device as the user accesses the website.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Cook for the purpose of displaying the performance information message to the user on the user device as the user accesses the website 

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Adams.  
Regarding claim 2, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to identify, from a cookie of the online activity benchmarking system assigned to a client device, the first attribute and the second attribute.  However, Adams discloses:
	Adams, col 5, lines 35-45, For example, a user may, over the course of a few weeks or months, request information or perform searches relating to John F. Kennedy (JFK).  The client, through a software program, for example, may track these requests and searches. If enough (a predetermined number) JFK requests and searches were made, the client would automatically place that knowledge in an attribute (either new or existing). This attribute would be sent in a cookie when any type of server request was made (or when allowed by the user). Thus, if the user utilized an on-line auction house, JFK related items could be made available to the user the moment the site was accessed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Adams for the purpose of sending attribute(s) in a cookie.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Kantor and further in view of Cone and further in view of Hyun.  

	Kantor [0024] Techniques for sharing of items from online storage (e.g., cloud storage) are described herein.  In one approach, distinct sharing links to an item can be generated for multiple different publish targets through a single publishing user interface exposed to a user.  Through the publishing user interface, a user may submit a request having a selection of different social networks and/or other sites/targets to receive a sharing link for an item.  In response to the request, a distinct sharing link is generated for each selected recipient and the generated sharing links are published to appropriate targets.  Thus, a user is able to easily send links for a shared item to multiple targets through a single request and can separately manage permissions associated with each distinct sharing link. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Kantor for the purpose of sharing of items from online storage.  
 Furthermore, Cone discloses:
	Cone, [0090] According to one embodiment, a participating partner web-site (e.g. a commercial retail web-site) is given a unique link (a URL, a clickable or search box) to the search engine, configured such that users clicking on the search engine link are linked to a search 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Cone for the purpose of tracing users clicking on the search engine link  

Still further, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose provide, for presentation, the output indicating statistics for each of the plurality of information resources of the corresponding plurality of content publishers based on the number of requests to access the information resource.  However, Hyun discloses:
	Hyun [0083] The peer management functions 210 may manage available resources of the peer 200.  Resources may include physical storage, network resource or content to be distributed through the peer-to-peer network.  The peer resource management functions 210 may manage information about resources such as storage, a network and content in order to perform a function for managing the resources of the peer 200.  The information about each of the resources may include policies for resource utilization and statistics information such as resource usage utilization.  The information managed by the peer resource management functions 210 may be referenced when there is a request from another entity.  In this case, the peer resource management functions 210 may check available resources thereof and determine whether or not to share the resources.   
. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Wo. 
Regarding claim 4, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose determine, using the data from the plurality of requests to access information resources, a number of requests over one or more time periods to access the information resource.  However, Wo discloses:
	Wo [0014] the server tracks or otherwise monitors the search requests originating from that logged-in user (e.g., using the user identifier) and determines whether the number of search requests from that logged-in user over a preceding duration of time equal to the monitoring period is greater than or equal to the allowed usage limit for search requests during that monitoring time period. For example, the server may determine whether the number of search requests from a logged-in user over the preceding one minute time interval is greater than the ninety-fifth percentile for the number of search requests per user over a one minute period.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Wo for the purpose of determining a number of search requests.


Kantor [0024] Techniques for sharing of items from online storage (e.g., cloud storage) are described herein. In one approach, distinct sharing links to an item can be generated for multiple different publish targets through a single publishing user interface exposed to a user. Through the publishing user interface, a user may submit a request having a selection of different social networks and/or other sites/targets to receive a sharing link for an item.  In response to the request, a distinct sharing link is generated for each selected recipient and the generated sharing links are published to appropriate targets. Thus, a user is able to easily send links for a shared item to multiple targets through a single request and can separately manage permissions associated with each distinct sharing link.
	Cone [0090] According to one embodiment, a participating partner web-site (e.g. a commercial retail web-site) is given a unique link (a URL, a `clickable` graphic or search box) to the search engine, configured such that users clicking on the search engine link are linked to a search page with the participating web-site listed as the top of the popular searches and/or recent web-sites suggestions listing.

provide, for presentation, the output indicating statistics based on the number of requests to access the information resource across the one or more time periods. 
	Wo [0019] The virtual application 116 is provided to a client device 106 via the network 108 and allows the user of the client device 106 to view, retrieve, analyze, create, delete, modify, or otherwise access the information and/or data maintained by the database 104. For example, the virtual application 116 may allow a user of the client device 106 to login to the virtual .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Fu and further in view of Lahtinen
Regarding claim 5, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook     discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to rank the plurality of encoded links based on a number of requests to access the information resource.  However, Fu discloses:
	Fu abstract A computing device may receive a request for a rank-specific search link corresponding to a particular search result within a list of search results. The computing device may identify one or more search parameters used by a search engine to generate the list of search results, and identify a search result rank position of the particular search result in the list of search results. The computing device may create a rank-specific search link associated with the one or more search parameters corresponding to the list of search results and the search result rank position corresponding to the particular search result. The computing device may provide the rank-specific search link in accordance with the request.  Selection of the rank-specific search link may cause information, to be presented, relating to a document to the search parameters and corresponding to the search result rank position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and 

Furthermore, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose the first attribute, and the second attribute.  However, Lahtinen discloses:
	Lahtinen [0052] Another modification may include an indication, for example, on the map display or in a search results listing of service points which often (although maybe not currently) have associated dynamic attributes available. Furthermore, statistics regarding information such as the frequency, length, dates/times, etc., of availability of dynamic attributes at a particular service point may be provided so that a user may know when to expect a higher likelihood of being able to view dynamic attributes associated with the particular service point. Moreover, a link or uniform resource locator (URL) may be provided to service points that often provide dynamic attributes. As such, search engine results may be presented on the basis of links being ranked based at least in part on a number or frequency of the availability of dynamic attributes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Lahtinen so that a user may know when to expect a higher likelihood of being able to view dynamic attributes associated with the particular service point.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Goodman.
Regarding claim 6, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to generate a report for presentation to provide the output indicating the statistics based on the first attribute, the second attribute, and the vertical plurality of content publishers.  However, Goodman discloses:  
	Goodman [0083] The example reports described above are illustrative only, and other reports for performance metrics based on the attributes of the impressions of the publisher or the advertiser and impressions of other publishers and other advertisers across both publisher categories and advertiser verticals can also be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Goodman for the purpose of informing publishers and advertisers of the attributes of concern.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Stern.    
Regarding claim 7, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook     discloses the elements of the claimed invention as note but does not disclose wherein the at least one server is further configured to identify, from the plurality of requests to access information resources, the cookie to correlate a client device with the plurality of information resources.  However, Stern discloses: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and .  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Lyons.  
Regarding claim 9, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to maintain the plurality of encoded links linked to the information resource for presentation on the plurality of information resources, each encoded link of the plurality of links configured to cause the client device to be redirected to the information resource.  However, Lyons discloses:
	Lyons claim 3, The computer-implemented method of claim 1, wherein the link file, when selected or activated via the input from the client device, causes the client device to render the content of the network resource by extracting the address from the link file, redirecting the client device to the address from the link file, and loading the content of the network resource from the address.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Lyons for the purpose of redirecting the client device to the address from the link file. 

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kline in view of Srinivasan in view of Sampson in view of Shen in view of Li in view of Chowdhury and further in view of Cook. 
Regarding claim 11, Kline discloses: 
receiving, by at least one server of an online activity benchmarking system, from one or more computing devices associated with a content provider, a request to generate one or more encoded link for an information resource of the content provider;
Kline abstract, A method for securing intellectual property includes establishing contact between an IP server and a client. At least two component codes are shared and pre-stored in both the player and the server prior to ordering the intellectual property. The IP server accepts an order for an intellectual property product from the client.

generating, by at least one server responsive to receiving the request to generate the one or more encoded links for the information resource of the content provider, a plurality of encoded links, via the at least one server of the online activity benchmarking system, 
Kline discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Srinivasan discloses: 
	Srinivasan, Fig 1, [0066] The method 500 begins and in one embodiment, the monitor module 305 may monitor 505 communications between the client 125 and the server 105. In one embodiment, the monitor module 305 employs the network interface module 435 to receive a plurality of packets communicated over the network 120. The network interface module 435 may receive the packets without affecting communications between the clients 125 and the server 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Srinivasan for the purpose of monitoring communications between a plurality of clients and a plurality of servers.  

benchmarking 
Arguably, Kline does not disclose benchmarking.  However, Sampson discloses:
	Sampson [0027] In one embodiment, content servers 107-109 may include a click tracker that is configured to monitor visitor activity. In one embodiment, the click tracker may be configured as a JavaScript. However, the invention is not so limited, and in other embodiments, the click tracker may be configured as a downloaded plug-in for a client web browser, or the like. In another embodiment, click tracker may be configured as an application, applet, or the like. In any event, click tracker may monitor for click activity by a visitor. When a click is detected, click tracker may record information related to the click, including, but not limited to, a network address of the visitor, a link that is clicked on, text associated with the link, a time the click is detected, or the like. Click tracker may store the recorded information, and/or provide the recorded information to GCT 106.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Sampson for the purpose of monitoring visitor activity. 


Kline discloses the elements of the claimed invention as noted but dos not disclose above limitation.  However, Shen discloses:
	Shen, [0034] FIG. 4 illustrates an example system architecture for the application and service. Each mobile communication device (client) of a social network 442 interacts with multiple servers 444-446 via its WWAN link. Each server may provide current data, for example, map tiles, photos, text tags, and blogs which may be mashed together. Further, local clients within each sharing group may also perform local sharing with one another via the local WLAN link.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Shen for the purpose of enabling local clients to share content.  

receiving, by the at least one server, from a plurality of client devices, responsive to a plurality of interactions with at least one of the plurality of encoded links presented on one of the plurality of information resources, a plurality of requests to access the information resource via redirection of the plurality of client devices through the at least one server of the online activity benchmarking system;
Kline discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Li discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Li for the purpose of providing a SAN server with a parallel processing cache for a plurality of requests to access data in a server.  

determining, by the at least one server, using data identified from the plurality of requests, a first attribute and a second attribute associated with the plurality of requests to access the information resource via the redirection of the plurality of client devices through the at least one server of the online activity benchmarking system;
generating, by the at least one server, a first value for the first attribute using a first subset of the plurality of requests and a second value for the second attribute using a second subset of the plurality of requests:
Kline discloses elements of the claimed invention as noted but does not disclose above limitation.  However, Chowdhury discloses: 
	Chowdhury [0006] Receiving a request for electronic content may include receiving a request for electronic content having an attribute identifying a time period during which the request was submitted. Comparing the attribute of the received request to an attribute of a query included in a log of search queries may include comparing the attribute identifying the time period to an attribute of a query from the log of search queries identifying a time period during which the query was submitted. Accessing an indication of a category may include 
Chowdhury [0007] Receiving a request for content may include receiving a request for electronic content having an attribute identifying a characteristic of a user that submitted the request. Comparing the attribute of the received request to an attribute of a query included in a log of search queries may include comparing the attribute identifying the user characteristic to an attribute of a query from the log of search queries identifying a characteristic of user that submitted the query. Accessing an indication of a category may include accessing an indication of a category based on a detected match between a user characteristic associated with the category and the user characteristic identified by the attribute of the request. The attribute of a query from the query log may identify a gender of a user that submitted the query, an age of the user that submitted the query, or a location of the user that submitted the query. The attribute of the received request may identify a gender of a user that submitted the received request, an age of the user that submitted the received request, or a location of the user that submitted the received request.


receiving, by the at least one server, from the one or more computing devices associated with the content provider, a request for statistics relating to the information resource; and
Sampson [0027] In one embodiment, content servers 107-109 may include a click tracker that is configured to monitor visitor activity. In one embodiment, the click tracker may be configured as a JavaScript. However, the invention is not so limited, and in other embodiments, the click tracker may be configured as a downloaded plug-in for a client web browser, or the like. In another embodiment, click tracker may be configured as an application, applet, or the like. In any event, click tracker may monitor for click activity by a visitor. When a click is detected, click tracker may record information related to the click, including, but not limited to, a network address of the visitor, a link that is clicked on, text associated with the link, a time the click is detected, or the like. Click tracker may store the recorded information, and/or provide the recorded information to GCT 106.

providing, by the at least one server in response to the request for statistics, for presentation, an output indicating statistics based at least on the first value for the first attribute and the second  value for the second attribute.
Kline discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Cook discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline to obtain above limitation based on the teachings of Cook for the purpose of displaying the performance information message to the user on the user device as the user accesses the website 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Adams.  
Regarding claim 2, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to identify, from a cookie of the online activity benchmarking system assigned to a client device, the first attribute and the second attribute.  However, Adams discloses:
	Adams, col 5, lines 35-45, For example, a user may, over the course of a few weeks or months, request information or perform searches relating to John F. Kennedy (JFK).  The client, through a software program, for example, may track these requests and searches. If enough (a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Adams for the purpose of sending attribute(s) in a cookie.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Kantor and further in view of Cone and further in view of Hyun.  
Regarding claim 13, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook     discloses the elements of the claimed invention as noted but does not disclose wherein the at least one server is further configured to: determine, using the data from the plurality of requests to access information resources, a number of requests to access the information resource via a corresponding encoded link of the plurality of the encoded links generated by the online activity benchmarking system.  However, Kantor discloses:
	Kantor [0024] Techniques for sharing of items from online storage (e.g., cloud storage) are described herein.  In one approach, distinct sharing links to an item can be generated for multiple different publish targets through a single publishing user interface exposed to a user.  Through the publishing user interface, a user may submit a request having a selection of different 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Kantor for the purpose of sharing of items from online storage.  
 Furthermore, Cone discloses:
	Cone, [0090] According to one embodiment, a participating partner web-site (e.g. a commercial retail web-site) is given a unique link (a URL, a clickable or search box) to the search engine, configured such that users clicking on the search engine link are linked to a search page with the participating web-site listed as the top of the popular searches and/or recent web-sites suggestions listing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Cone for the purpose of tracing users clicking on the search engine link  

Still further, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose provide, for presentation, the output indicating statistics for each of the plurality of information resources of the corresponding 
	Hyun [0083] The peer management functions 210 may manage available resources of the peer 200.  Resources may include physical storage, network resource or content to be distributed through the peer-to-peer network.  The peer resource management functions 210 may manage information about resources such as storage, a network and content in order to perform a function for managing the resources of the peer 200.  The information about each of the resources may include policies for resource utilization and statistics information such as resource usage utilization.  The information managed by the peer resource management functions 210 may be referenced when there is a request from another entity.  In this case, the peer resource management functions 210 may check available resources thereof and determine whether or not to share the resources.   
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Hyun for the purpose of managing resources of peer 200.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Wo. 
Regarding claim 4, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose:

	Wo [0014] the server tracks or otherwise monitors the search requests originating from that logged-in user (e.g., using the user identifier) and determines whether the number of search requests from that logged-in user over a preceding duration of time equal to the monitoring period is greater than or equal to the allowed usage limit for search requests during that monitoring time period. For example, the server may determine whether the number of search requests from a logged-in user over the preceding one minute time interval is greater than the ninety-fifth percentile for the number of search requests per user over a one minute period.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Wo for the purpose of determining a number of search requests.

via a corresponding encoded link of the plurality of the encoded links generated by the online activity benchmarking system; and 
Kantor [0024] Techniques for sharing of items from online storage (e.g., cloud storage) are described herein. In one approach, distinct sharing links to an item can be generated for multiple different publish targets through a single publishing user interface exposed to a user. Through the publishing user interface, a user may submit a request having a selection of different social networks and/or other sites/targets to receive a sharing link for an item.  In response to the request, a distinct sharing link is generated for each selected recipient and the generated sharing 
	Cone [0090] According to one embodiment, a participating partner web-site (e.g. a commercial retail web-site) is given a unique link (a URL, a `clickable` graphic or search box) to the search engine, configured such that users clicking on the search engine link are linked to a search page with the participating web-site listed as the top of the popular searches and/or recent web-sites suggestions listing.

providing, by the at least one server, for presentation, the output indicating statistics based on the number of requests to access the information resource across the one or more time periods. 
	Wo [0019] The virtual application 116 is provided to a client device 106 via the network 108 and allows the user of the client device 106 to view, retrieve, analyze, create, delete, modify, or otherwise access the information and/or data maintained by the database 104. For example, the virtual application 116 may allow a user of the client device 106 to login to the virtual application 116 and access information and/or data that is made accessible to the user (based on the user's identifier) and initiate various activities with respect to the information and/or data in the database 104.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Fu and further in view of Lahtinen

Further comprising ranking, by the at least one server, the plurality of encoded links based on a number of requests to access the information resource, the first attribute, and the second attribute.  
However, Fu discloses:
	Fu abstract A computing device may receive a request for a rank-specific search link corresponding to a particular search result within a list of search results. The computing device may identify one or more search parameters used by a search engine to generate the list of search results, and identify a search result rank position of the particular search result in the list of search results. The computing device may create a rank-specific search link associated with the one or more search parameters corresponding to the list of search results and the search result rank position corresponding to the particular search result. The computing device may provide the rank-specific search link in accordance with the request.  Selection of the rank-specific search link may cause information, to be presented, relating to a document to the search parameters and corresponding to the search result rank position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Fu for the purpose of creating a rank-specific search link associated with the one or more search parameters corresponding to the list of search results and the search result rank position corresponding to the particular search result.


	Lahtinen [0052] Another modification may include an indication, for example, on the map display or in a search results listing of service points which often (although maybe not currently) have associated dynamic attributes available. Furthermore, statistics regarding information such as the frequency, length, dates/times, etc., of availability of dynamic attributes at a particular service point may be provided so that a user may know when to expect a higher likelihood of being able to view dynamic attributes associated with the particular service point. Moreover, a link or uniform resource locator (URL) may be provided to service points that often provide dynamic attributes. As such, search engine results may be presented on the basis of links being ranked based at least in part on a number or frequency of the availability of dynamic attributes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Lahtinen so that a user may know when to expect a higher likelihood of being able to view dynamic attributes associated with the particular service point.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Goodman.
Regarding claim 16, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose 

	Goodman [0083] The example reports described above are illustrative only, and other reports for performance metrics based on the attributes of the impressions of the publisher or the advertiser and impressions of other publishers and other advertisers across both publisher categories and advertiser verticals can also be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Goodman for the purpose of informing publishers and advertisers of the attributes of concern.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Stern.    
Regarding claim 17, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook     discloses the elements of the claimed invention as note but does not disclose further comprising, identifying by the at least one server, from the plurality of requests to access information resources, the cookie to correlate a client device with the plurality of information resources.  However, Stern discloses: 
	Stern [0096] A user tracker 215 may include an application, program, library, process, service, script, task or any type and form of executable instructions for tracking and managing information regarding users of the linking system and/or users interacting with encoded and decoded URLs. The user tracker may include an interface, such as a web page, to have users 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Stern for the purpose of storing data or attributes that identify the user, any user's actions, preferences of the user and/or history of user activity or behavior.  

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Lyons.  
Regarding claim 19, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook discloses the elements of the claimed invention as noted but does not disclose further comprising maintaining by the at least one server, the plurality of encoded links linked to the information resource for presentation on the plurality of information resources, each encoded link of the plurality of links configured to cause the client deice to be redirected to the information resource.  
  However, Lyons discloses:
	Lyons claim 3, The computer-implemented method of claim 1, wherein the link file, when selected or activated via the input from the client device, causes the client device to render the content of the network resource by extracting the address from the link file, redirecting the client device to the address from the link file, and loading the content of the network resource from the address.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Lyons for the purpose of redirecting the client device to the address from the link file. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Liang.  
Regarding claim 21, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook     discloses the elements of the claimed invention as noted but does not disclose wherein the output includes a report identifying: the first attribute corresponding to one of: (i) a source information 
Liang col 2, lines 50-65: Another aspect of the invention provides a method of determining the validity of a request for information over a network. The method includes storing a plurality of statistical records of requests each associated with at least one geographic location and including information identifying a temporal pattern of requests; receiving, from a plurality of network devices, a request for information, the request including a time attribute and information indicating a geographic location of the requesting device of the plurality of network devices; selecting a statistical record of requests, from the plurality of statistical records of requests each associated with at least one geographic location, a statistical record of requests based on the geographic location of the plurality of network devices, wherein the plurality of statistical records of requests includes information identifying a temporal pattern of requests; determining if the requests for information are valid requests, where a valid request includes a time attribute that is consistent with the identified temporal pattern of request for the selected statistical record of requests.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Liang for the purpose of determining the validity of a request for information over a network 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook and further in view of Liang.  
Regarding claim 21, the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook     discloses the elements of the claimed invention as noted but does not disclose wherein the output includes a report identifying: the first attribute corresponding to one of: (i) a source information resource, (i1) a destination information resource, (iii) a time of request, (iv) a cookie of the online activity benchmarking system; (v) a topic of the source information resource, (vi) a topic of the destination information resource, (vii) a type of a client device accessing the information resource, (viii) a location of the client device, or (ix) a network address of the client device; and the second attribute corresponding to another one of the (i) the source information resource, (ii) a destination information resource, (iii) the time of request, (iv) the cookie of the online activity benchmarking system; (v) the topic of the source information resource, (vi) the topic of the destination information resource, (vii) the type of the client device accessing the information resource, (viii) the location of the client device, or (ix) the network address of the client device. 
Liang col 2, lines 50-65: Another aspect of the invention provides a method of determining the validity of a request for information over a network. The method includes 
First attribute = temporal pattern of request/time attribute, second attribute = geographic location,    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kline, Srinivasan, Shen, Li, Chowdhury and Cook to obtain above limitation based on the teachings of Liang for the purpose of determining the validity of a request for information over a network

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 11-17, 19 and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161